Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/05/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, Foreign Patent Document Cite No 1 (CN 1892182) does not have a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, in the English language.

Drawings
The drawings are objected to because FIG. 4 has illegible text.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“a voice recognition device”, “IoT sensors”) that is coupled with functional language (“configured to...”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“a voice recognition device configured to record and transmit audio data” recited in claim(s) 2.
“one or more IoT sensors configured to detect one or more passengers” recited in claim(s) 6.
For the purposes of examination, the examiner will take “a voice recognition device” as a microphone and “one or more IoT sensors” as seat sensors, based on FIG. 1, FIG. 2, FIG. 3, claim 7 and the following excerpt(s):
¶[0015]: “...the transceiver may receive data indicative of vehicle occupancy from one or more IoT sensors, e.g., seat sensors, that may detect one or more passengers”.
¶[0022]: “Voice recognition device 104 may be positioned within vehicle 101 and may have a microphone for recording audio within vehicle 101”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a transceiver configured to receive data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location;... determine travel patterns based on the data indicative of passenger information, vehicle occupancy, vehicle status, and vehicle location...” renders the claim indefinite because it is unclear how travel patterns are determined based on passenger information, vehicle occupancy, vehicle status, and vehicle location when the transceiver receives only one of passenger information, vehicle occupancy, vehicle status, and vehicle location. Further it is unclear how travel patterns are determined based only on one of passenger information, vehicle occupancy, vehicle status, and vehicle location.
For the purposes of examination, the examiner will take “a transceiver configured to receive data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location;... determine travel patterns based on the data indicative of passenger information, vehicle occupancy, vehicle status, and vehicle location...” as — a transceiver configured to receive data indicative of  passenger information, vehicle occupancy, vehicle status, and vehicle location;... determine travel patterns based on the data indicative of passenger information, vehicle occupancy, vehicle status, and vehicle location... —, based on FIG. 3 and ¶[0036]-¶[0038] of the specification.
Independent claim 17 recites limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. For the purposes of examination, the examiner will take “receiving data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location; determining travel patterns based on the data indicative of passenger information, vehicle occupancy, vehicle status, and vehicle location” of claim 1 as — receiving data indicative of  passenger information, vehicle occupancy, vehicle status, and vehicle location; determining travel patterns based on the data indicative of passenger information, vehicle occupancy, vehicle status, and vehicle location—.
Dependent claims 2-16 and 18-20 inherit and do not cure the deficiencies of claims 1 and 17 and are therefore rejected on the same basis as outlined above.
	
		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to a judicial exception involving abstract ideas, mental processes without significantly more.

Step 1 (MPEP § 2106.03)
Step 1 of the 2019 PEG analyzes the claims to determine whether the claims fall into one of the four statutory categories of a method, a machine, an item of manufacture, or a material.
Claims 1-16 are directed to a system, i.e. a machine.
Claims 17-20 are directed to a method.
Therefore, claims 1-20 fall into at least one of the four statutory categories. 

Step 2A, Prong I (MPEP § 2106.04)
Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
mathematical concepts 
mathematical relationships, mathematical formulas or equations, mathematical calculations
certain methods of organizing human activity, and/or
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
mental processes.
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection. The examiner submits that the following claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation. 

Claim 1, similar to claim 17, recites the following abstract ideas, bolded for emphasis:
“A system for predicting travel patterns of a vehicle or one or more occupants in the vehicle, the system comprising: 
a transceiver configured to receive data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location; a memory that stores computer-executable instructions; and 
a processor configured to access the memory and execute the computer-executable instructions to: 
determine travel patterns based on the data indicative of passenger information, vehicle occupancy, vehicle status, and vehicle location; 
predict travel patterns based on the determined travel patterns; and 
generate a database comprising the predicted travel patterns.”
This is equivalent to a person determining a travel pattern based on who is in the vehicle (passenger information, vehicle occupancy), whether the vehicle stops (vehicle status), and where the vehicle stops (vehicle location), i.e. an observation and evaluation.

Claim 2, similar to claim 18, recites the following abstract ideas, bolded for emphasis:
“The system of claim 1, wherein the transceiver is configured to receive audio data indicative of passenger information from a voice recognition device configured to record and transmit audio data, and wherein the processor is configured to extrapolate passenger information from the audio data. ”
This is equivalent to a person determining information about the passenger from audio data, i.e. an observation. 

Claim 3 recites the following abstract ideas, bolded for emphasis:
“The system of claim 2, wherein the processor is configured to extrapolate passenger information comprising an age range of one or more passengers within the vehicle from the audio data.”
This is equivalent to a person determining an age range of one or more passengers in the vehicle from audio data, i.e. an observation.

Claim 4 recites the following abstract ideas, bolded for emphasis:
“The system of claim 2, wherein the processor is configured to extrapolate passenger information comprising a gender of one or more passengers within the vehicle from the audio data.”
This is equivalent to a person determining a gender of one or more passengers within the vehicle from audio data, i.e. an observation.

Claim 5 recites the following abstract ideas, bolded for emphasis:
“The system of claim 2, wherein the processor is configured to extrapolate passenger information comprising an amount of passengers within the vehicle from the audio data.”
This is equivalent to a person determining an amount of passengers within the vehicle based on the audio data, i.e. an observation.
 
Claim 6 recites the following abstract ideas, bolded for emphasis:
“The system of claim 1, wherein the transceiver is configured to receive data indicative of vehicle occupancy from one or more IoT sensors configured to detect one or more passengers, and wherein the processor is configured to extrapolate an amount of passengers within the vehicle from the data.”
This is equivalent to a person determining an amount of passengers within the vehicle from the sensor data, i.e. an observation.
 
Claim 8 recites the following abstract ideas, bolded for emphasis:
“The system of claim 1, wherein the transceiver is configured to receive data indicative of vehicle status from one or more sensors operatively coupled to the vehicle, and wherein the processor is configured to extrapolate vehicle status from the data.”
This is equivalent to a person determining a vehicle status of the vehicle for example determining when a vehicle stops from the data, i.e. an observation.
 
Claim 9 recites the following abstract ideas, bolded for emphasis:
“The system of claim 8, wherein the processor is configured to extrapolate vehicle status comprising motion of the vehicle from the data.”
This is equivalent to a person determining a vehicle status of the vehicle for example determining when a vehicle stops (motion of the vehicle) from the data, i.e. an observation.
 
Claim 10 recites the following abstract ideas, bolded for emphasis:
“The system of claim 9, wherein the vehicle status indicates that the vehicle is stopped.”
This is equivalent to a person determining a vehicle status of the vehicle for example determining when a vehicle stops, i.e. an observation.
 
Claim 11 recites the following abstract ideas, bolded for emphasis:
“The system of claim 10, wherein the processor is configured to extrapolate vehicle status comprising duration of the stop from the data.”
This is equivalent to a person determining an amount of time the vehicle is stopped from the data, i.e. an observation.

Claim 12 recites the following abstract ideas, bolded for emphasis:
“The system of claim 8, wherein the processor is configured to extrapolate vehicle status comprising door status from the data.”
This is equivalent to a person determining the status of the vehicle door from the data, i.e. an observation.

Claim 13, similar to claim 19, recites the following abstract ideas, bolded for emphasis:
“The system of claim 1, wherein the transceiver is configured to receive data indicative of vehicle location from a GPS system, and wherein the processor is configured to extrapolate location type from the data.”
This is equivalent to a person determining a location type from the data, i.e. an observation.

Claim 15 recites the following abstract ideas, bolded for emphasis:
“The system of claim 1, wherein the determined travel patterns comprise passenger pick-up and drop-off.”
This is equivalent to a person determining a travel pattern comprising passenger pick up and drop off, i.e. an observation and evaluation.

Claim 16, similar to claim 20, recites the following abstract ideas, bolded for emphasis:
“The system of claim 1, wherein the processor is further configured to generate an alert if the determined travel pattern deviates from the predicted travel patterns.”
This is equivalent to a person generating an alert mentally if the travel pattern deviates from the predicted travel pattern, i.e. an observation and a judgement.

Accordingly, claims 1-20 recite at least one abstract idea.


Step 2A, Prong II (MPEP § 2106.04)
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claims recite any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations. The examiner submits that the following limitations do not integrate the aforementioned abstract ideas into a practical application for the reasons outlined below. 

Claim 1, similar to claim 17, recites the following additional elements, underlined for emphasis:
“A system for predicting travel patterns of a vehicle or one or more occupants in the vehicle, the system comprising: 
a transceiver configured to receive data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location; a memory that stores computer-executable instructions; and 
a processor configured to access the memory and execute the computer-executable instructions to: 
determine travel patterns based on the data indicative of passenger information, vehicle occupancy, vehicle status, and vehicle location; 
predict travel patterns based on the determined travel patterns; and 
generate a database comprising the predicted travel patterns.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, a transceiver configured to receive data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location, a memory that stores computer-executable instructions, and  a processor configured to access the memory and execute the computer-executable instructions to generate a database comprising the predicted travel patterns are examples of the claim invoking computers or other machinery merely as a tool to perform an existing process. A transceiver configured to receive data, a memory storing instructions, and a processor configured to store data in order to generate a database are examples of a computer receiving and storing data. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 2, similar to claim 18, recites the following additional elements, underlined for emphasis:
“The system of claim 1, wherein the transceiver is configured to receive audio data indicative of passenger information from a voice recognition device configured to record and transmit audio data, and wherein the processor is configured to extrapolate passenger information from the audio data. ”
Based on the claim interpretation under 35 U.S.C. 112(f), this is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, the transceiver configured to receive audio data indicative of passenger information from a voice recognition device configured to record and transmit audio data is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. A transceiver configured to receive audio data and a voice recognition device configured to record and transmit audio data are examples of a computer receiving, transmitting, and storing data. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 3 recites the following additional elements, underlined for emphasis:
“The system of claim 2, wherein the processor is configured to extrapolate passenger information comprising an age range of one or more passengers within the vehicle from the audio data.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, a processor configured to carry out the abstract idea using instructions stored in memory is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 4 recites the following additional elements, underlined for emphasis:
“The system of claim 2, wherein the processor is configured to extrapolate passenger information comprising a gender of one or more passengers within the vehicle from the audio data.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, a processor configured to carry out the abstract idea using instructions stored in memory is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 5 recites the following additional elements, underlined for emphasis:
“The system of claim 2, wherein the processor is configured to extrapolate passenger information comprising an amount of passengers within the vehicle from the audio data.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, a processor configured to carry out the abstract idea using instructions stored in memory is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 
 
Claim 6 recites the following additional elements, underlined for emphasis:
“The system of claim 1, wherein the transceiver is configured to receive data indicative of vehicle occupancy from one or more IoT sensors configured to detect one or more passengers, and wherein the processor is configured to extrapolate an amount of passengers within the vehicle from the data.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, a transceiver configured to receive data from sensors configured to detect passengers and a processor configured to carry out the abstract idea using instructions stored in memory is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 7 recites the following additional elements, underlined for emphasis:
“The system of claim 6, wherein the one or more IoT sensors comprises one or more seat sensors configured to detect the one or more passengers.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, one or more seat sensors configured to detect the one or more passengers is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 8 recites the following additional elements, underlined for emphasis:
“The system of claim 1, wherein the transceiver is configured to receive data indicative of vehicle status from one or more sensors operatively coupled to the vehicle, and wherein the processor is configured to extrapolate vehicle status from the data.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, a transceiver configured to receive data from sensors coupled to the vehicle and a processor configured to carry out the abstract idea using instructions stored in memory is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 
 
Claim 9 recites the following additional elements, underlined for emphasis:
“The system of claim 8, wherein the processor is configured to extrapolate vehicle status comprising motion of the vehicle from the data.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, a processor configured to carry out the abstract idea using instructions stored in memory is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 
  
Claim 11 recites the following additional elements, underlined for emphasis:
“The system of claim 10, wherein the processor is configured to extrapolate vehicle status comprising duration of the stop from the data.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, a processor configured to carry out the abstract idea using instructions stored in memory is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 12 recites the following additional elements, underlined for emphasis:
“The system of claim 8, wherein the processor is configured to extrapolate vehicle status comprising door status from the data.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, a processor configured to carry out the abstract idea using instructions stored in memory is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 13, similar to claim 19, recites the following additional elements, underlined for emphasis:
“The system of claim 1, wherein the transceiver is configured to receive data indicative of vehicle location from a GPS system, and wherein the processor is configured to extrapolate location type from the data.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, a transceiver configured to receive data indicative of a vehicle location from a GPS system and a processor configured to carry out the abstract idea using instructions stored in memory is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 14 recites the following additional elements, underlined for emphasis:
“The system of claim 1, wherein the transceiver is configured to receive data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location during predetermined vehicle events.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, a transceiver configured to receive data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location during predetermined vehicle events is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

Claim 16, similar to claim 20, recites the following additional elements, underlined for emphasis:
“The system of claim 1, wherein the processor is further configured to generate an alert if the determined travel pattern deviates from the predicted travel patterns.”
This is an example of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – (MPEP § 2106.05(f)). Specifically, a processor configured to carry out the abstract idea using instructions stored in memory is an example of the claim invoking computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. 

The additional limitations are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.).
Further, the additional limitations do not 
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a))
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b))
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c))
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e))

Therefore, claims 1-9, 11-14, and 16-20 have additional limitations that do not integrate the recited abstract ideas into a practical application.

Step 2B (MPEP § 2106.05)
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 1-9, 11-14, and 16-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements, performing functions as designed, simply accomplishes execution of the abstract ideas. 
Further, the additional limitations of claims 1, 2, 6, 8, 13, 14, 17, 18, 19, and 20 are example(s) of appending a well-understood, routine, and conventional activity previously known in the industry, specified at a high level of generality, to the judicial exception — (MPEP § 2106.05(d).II).
Regarding claims 1, 2, 6, 8, 13, 14, 17, 18, 19, and 20 the additional limitations of transmitting data and receiving data are examples of receiving or transmitting data over a network. 
Regarding claims 1 and 17, the additional limitation of generating a database is an example of Storing and retrieving information in memory  

Therefore, the additional limitations of claims 1-9, 11-14, and 16-20 do not amount to significantly more than the judicial exception. 

Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al. (US 20190186939 A1), henceforth known as Cox.

Regarding claim 17, Cox discloses:
A method for predicting travel patterns of a vehicle or one or more occupants in the vehicle, the method comprising: 
(Cox, FIG. 12; ¶[0021];
Abstract: “...The vehicle can predict a user's trip using his or her history of past trips, the relevant context, and the current environmental conditions...”;
Where the method shown in FIG. 12 (A method) predicts a user’s trip (for predicting travel patterns of a vehicle or one or more occupants in the vehicle))

receiving data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location; 
(Cox, FIG. 3A: (350), (352), (356A); FIG. 5; FIG. 9A-D; ¶[0139]-¶[0144]; ¶[0148];
¶[0064]: “... The communication system 300 may include one or more vehicle driving vehicle sensors and systems 304, sensor processors 340, sensor data memory 344, vehicle control system 348, communications subsystem 350, control data 364, computing devices 368, display devices 372, and other components 374 that may be associated with a vehicle 100... the one or more associated components may send and/or receive signals across a communication network 352 to at least one of a navigation source 356A...”;
¶[0138]: “Embodiments of data structures, which may be stored in the navigation source 356, for conducting the predictive route processes as described herein may be as shown in FIG. 9A. The navigation source 356 can include a geographic information system (GIS) datastore 904, which can include information about trips previously taken by a user or users, which information can be used to create predicted routes”;
See claim 1 interpretation based on the rejection under 35 U.S.C. 112(b), above.
Where the vehicle components are in communication with navigation source 356 which receives information related to identity of the driver (receiving data indicative of at least one of passenger information), number of passengers (vehicle occupancy), shown in FIG. 9C, and locations of start/stop of the vehicle shown in FIG 9B (vehicle status, and vehicle location))

determining travel patterns based on the data indicative of passenger information, vehicle occupancy, vehicle status, and vehicle location; 
(Cox, FIG. 3A: 356A; FIG. 9A-D; 10A-B; FIG. 11;
¶[0170]: “...the location information about the route and metadata about that route can be collected by the location module 333 for the data structure 908 as latitude(s) 916, longitude(s) 920, and/or other information described in conjunction with data structures 908, 932, 1004, and/or 1036”;
¶[0171]: “The location module 333 may then store, in step 1112, the route information gathered in step 1108. Thus, any information, as described in conjunction with data structures with data structures 908, 932, 1004, and/or 1036, may be stored by the location module 333 in... the navigation source 356...”; 
¶[0172]-¶[0174]: “The location module 333 may then aggregate the route data by taking two or more routes and comparing similarities thereto... If there is similarity, the location module 333 can determine that there is a route cluster, in step 1120. Thus, after aggregating the data into similar groups, the location module 333 can determine if the similarity is strong enough and/or there are enough routes in the grouping to determine that there is a route cluster... Then, metadata about the route clusters may be generated, in step 1124...”;
Where the location module 333, implemented by a processor, generates route clusters shown in FIG. 9D by aggregating two or more similar routes (determining travel patterns) based on metadata such as identity of the driver (based on the data indicative of passenger information), number of passengers (vehicle occupancy), shown in FIG. 9C, and locations of start/stop of the vehicle shown in FIG 9B (vehicle status, and vehicle location))

predicting travel patterns based on the determined travel patterns; and 
(Cox, FIG. 12;
¶[0178]: “The location module 333 may then use this current context information to correlate the current context with metadata of one or more of the route clusters, in step 1216. As explained previously, the context may be compared to metadata of one or more trip cluster(s) 978 and/or information of the underlying trips stored in data structures 908, 932, 1004, and/or 1036. When a similarity or correlation is made that the current driving context is the same as or similar to one of the trip clusters, the location module 333 can obtain that route information for the trip cluster 978”;
¶[0179]: “The highest-ranked route 908 or route cluster 978 may be used as a predicted route. As such, the location module 333 can suggest the best route based on the correlations, in step 2020...”;
Where the location module 333, implemented by a processor, predicts the route (predicting travel patterns) based on the highest ranking similar route cluster (based on the determined travel patterns))

generating a database comprising the predicted travel patterns.  
(Cox, FIG. 3A: 356A; FIG. 9A-D; 10A-B; FIG. 11; ¶[0139]-¶[0144]; ¶[0148];
¶[0170]: “...the location information about the route and metadata about that route can be collected by the location module 333 for the data structure 908 as latitude(s) 916, longitude(s) 920, and/or other information described in conjunction with data structures 908, 932, 1004, and/or 1036”;
¶[0171]: “The location module 333 may then store, in step 1112, the route information gathered in step 1108. Thus, any information, as described in conjunction with data structures with data structures 908, 932, 1004, and/or 1036, may be stored by the location module 333 in... the navigation source 356...”; 
¶[0172]-¶[0174]: “The location module 333 may then aggregate the route data by taking two or more routes and comparing similarities thereto... If there is similarity, the location module 333 can determine that there is a route cluster, in step 1120. Thus, after aggregating the data into similar groups, the location module 333 can determine if the similarity is strong enough and/or there are enough routes in the grouping to determine that there is a route cluster... Then, metadata about the route clusters may be generated, in step 1124...”;
Where the location module 333, implemented by a processor, stores the routes, metadata, and similar route clusters in navigation source 356 (generating a database comprising the predicted travel patterns)).


Regarding claim 18, Cox discloses the method of claim 17. Cox further discloses:
wherein receiving data indicative of passenger information comprises receiving audio data indicative of passenger information from a voice recognition device, the method further comprising extrapolating passenger information from the audio data.  
(Cox, FIG. 3A: 356A; FIG. 9A-D; 10A-B; FIG. 11;
¶[0092]: “The audio sensors 321 may be configured to receive audio input from a user of the vehicle 100. The audio input from a user may correspond to voice commands, conversations detected in the vehicle 100, phone calls made in the vehicle 100, and/or other audible expressions made in the vehicle 100. Audio sensors 321 may include, but are not limited to, microphones...”;
¶[0167]: “...The sensor data used to determine the identity of the driver or passenger(s) may include data for... voice recognition... The identification or recognition information may then identify the driver and/or passenger(s) as part of the context and may be stored in fields 1060, 1064”;
¶[0171]: “The location module 333 may then store, in step 1112, the route information gathered in step 1108. Thus, any information, as described in conjunction with data structures with data structures 908, 932, 1004, and/or 1036, may be stored by the location module 333 in the maps database 335 and/or the navigation source 356...”;
Where the vehicle detects audio input from a user in the vehicle using microphones (wherein receiving data indicative of passenger information comprises receiving audio data indicative of passenger information from a voice recognition device) and where the location module 333 uses voice recognition to determine the identity of the driver and passengers from the audio data (the method further comprising extrapolating passenger information from the audio data)).


Regarding claim 19, Cox discloses the method of claim 17. Cox further discloses:
wherein receiving data indicative of vehicle location comprises receiving data indicative of vehicle location from a GPS system, the method further comprising extrapolating location type from the data.  
(Cox, FIG. 3A: 356A; FIG. 9A-D; 10A-B; FIG. 11;
¶[0099]: “The location module 333 can be the controller of the satellite navigation system designed for use in the vehicle 100. The location module 333 can acquire position data, as from the GPS Antenna/receiver 331, to locate the user or vehicle 100 on a road in the unit's map datastore 335...”;
¶[0139]: “...The trip data structure can include one or more of, but is not limited to, a trip identifier 912, latitudes 916 and longitudes 920 (which may designate the route of the trip), a date and/or timestamp 924, a start and stop locations 928...”;
¶[0171]: “... the location module 333 can determine a route was driven based upon the vehicle 100 starting a trip (starting to move) and then stopping at some destination. A stop may be determined by a predetermined amount of time at which the vehicle 100 loiters at a location and/or based on the driver turning off the vehicle 100... The location module 333 stores the data structures 908, 932, 1004, and/or 1036 into memory 344 for later use as maps data 335 or may store the information at an external source 356”; 
Where the location module 333 determines locations of the vehicle from GPS (wherein receiving data indicative of vehicle location comprises receiving data indicative of vehicle location from a GPS system) and timestamps of starts and stops of the vehicle, shown in FIG 9B, based on motion of the vehicle and an amount of time the vehicle loiters at a location, characterizing the type of locations as starts and stops (the method further comprising extrapolating location type from the data)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 20190186939 A1) in view of Herbach (US 20190018411 A1), henceforth known as Cox and Herbach, respectively.

Regarding claim 1, Cox discloses:
A system for predicting travel patterns of a vehicle or one or more occupants in the vehicle, the system comprising: 
(Cox, FIG. 3A; FIG. 12;
Abstract: “...The vehicle can predict a user's trip using his or her history of past trips, the relevant context, and the current environmental conditions...”;
Where the system shown in FIG. 3A (A system) predicts a user’s trip (for predicting travel patterns of a vehicle or one or more occupants in the vehicle))

a [...] configured to receive data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location; 
(Cox, FIG. 3A: (350), (352), (356A); FIG. 5; FIG. 9A-D; ¶[0131]; ¶[0139]-¶[0144]; ¶[0148];
¶[0106]: “The communications componentry can include one or more wired or wireless devices such as a transceiver(s)... that allows communications... with other devices, such as devices on a network, and/or on a distributed network such as the Internet and/or in the cloud...”; 
¶[0064]: “... The communication system 300 may include one or more vehicle driving vehicle sensors and systems 304, sensor processors 340, sensor data memory 344, vehicle control system 348, communications subsystem 350, control data 364, computing devices 368, display devices 372, and other components 374 that may be associated with a vehicle 100... the one or more associated components may send and/or receive signals across a communication network 352 to at least one of a navigation source 356A...”;
¶[0138]: “Embodiments of data structures, which may be stored in the navigation source 356, for conducting the predictive route processes as described herein may be as shown in FIG. 9A. The navigation source 356 can include a geographic information system (GIS) datastore 904, which can include information about trips previously taken by a user or users, which information can be used to create predicted routes”;
See claim 1 interpretation based on the rejection under 35 U.S.C. 112(b), above.
Where communication componentry for communication over the network includes a transceiver and where the vehicle components are in communication with navigation source 356 which receives information related to identity of the driver ([...] configured to receive data indicative of at least one of passenger information), number of passengers (vehicle occupancy), shown in FIG. 9C, and locations of start/stop of the vehicle shown in FIG 9B (vehicle status, and vehicle location))

a memory that stores computer-executable instructions; and 
(Cox, FIG. 7;
¶[0134]: “...The computer system 700 may also comprise software elements, shown as being currently located within a working memory 736, including an operating system 740 and/or other code 744”;
Where computer system 700 includes working memory 736 (a memory) that includes an operating system and other code 744 (that stores computer-executable instructions))

a processor configured to access the memory and execute the computer-executable instructions to: 
(Cox, FIG. 11; FIG. 12; FIG. 7; ¶[0131]; ¶[0135];
¶[0169]: “An embodiment of a method 1100 for storing information regarding typical routes may be as shown in FIG. 11... The method 1100 can be executed as a set of computer-executable instructions executed by a computer system or processor and encoded or stored on a computer readable medium...”;
¶[0174]: “An embodiment of a method 1200 for route prediction and/or determination may be shown in FIG. 12... The method 1200 can be executed as a set of computer-executable instructions executed by a computer system or processor and encoded or stored on a computer readable medium...”;
Where the methods of FIG. 11 and FIG. 12 are implemented by a processor (a processor) executing a set of computer-executable instructions stored on a computer readable medium (configured to access the memory and execute the computer-executable instructions))

determine travel patterns based on the data indicative of passenger information, vehicle occupancy, vehicle status, and vehicle location; 
(Cox, FIG. 3A: 356A; FIG. 9A-D; 10A-B; FIG. 11;
¶[0170]: “...the location information about the route and metadata about that route can be collected by the location module 333 for the data structure 908 as latitude(s) 916, longitude(s) 920, and/or other information described in conjunction with data structures 908, 932, 1004, and/or 1036”;
¶[0171]: “The location module 333 may then store, in step 1112, the route information gathered in step 1108. Thus, any information, as described in conjunction with data structures with data structures 908, 932, 1004, and/or 1036, may be stored by the location module 333 in... the navigation source 356...”; 
¶[0172]-¶[0174]: “The location module 333 may then aggregate the route data by taking two or more routes and comparing similarities thereto... If there is similarity, the location module 333 can determine that there is a route cluster, in step 1120. Thus, after aggregating the data into similar groups, the location module 333 can determine if the similarity is strong enough and/or there are enough routes in the grouping to determine that there is a route cluster... Then, metadata about the route clusters may be generated, in step 1124...”;
Where the location module 333, implemented by a processor, generates route clusters shown in FIG. 9D by aggregating two or more similar routes (determine travel patterns) based on metadata such as identity of the driver (based on the data indicative of passenger information), number of passengers (vehicle occupancy), shown in FIG. 9C, and locations of start/stop of the vehicle shown in FIG 9B (vehicle status, and vehicle location))

predict travel patterns based on the determined travel patterns; and
(Cox, FIG. 12;
¶[0178]: “The location module 333 may then use this current context information to correlate the current context with metadata of one or more of the route clusters, in step 1216. As explained previously, the context may be compared to metadata of one or more trip cluster(s) 978 and/or information of the underlying trips stored in data structures 908, 932, 1004, and/or 1036. When a similarity or correlation is made that the current driving context is the same as or similar to one of the trip clusters, the location module 333 can obtain that route information for the trip cluster 978”;
¶[0179]: “The highest-ranked route 908 or route cluster 978 may be used as a predicted route. As such, the location module 333 can suggest the best route based on the correlations, in step 2020...”;
Where the location module 333, implemented by a processor, predicts the route (predict travel patterns) based on the highest ranking similar route cluster (based on the determined travel patterns))

generate a database comprising the predicted travel patterns.  
(Cox, FIG. 3A: 356A; FIG. 9A-D; 10A-B; FIG. 11; ¶[0139]-¶[0144]; ¶[0148];
¶[0170]: “...the location information about the route and metadata about that route can be collected by the location module 333 for the data structure 908 as latitude(s) 916, longitude(s) 920, and/or other information described in conjunction with data structures 908, 932, 1004, and/or 1036”;
¶[0171]: “The location module 333 may then store, in step 1112, the route information gathered in step 1108. Thus, any information, as described in conjunction with data structures with data structures 908, 932, 1004, and/or 1036, may be stored by the location module 333 in... the navigation source 356...”; 
¶[0172]-¶[0174]: “The location module 333 may then aggregate the route data by taking two or more routes and comparing similarities thereto... If there is similarity, the location module 333 can determine that there is a route cluster, in step 1120. Thus, after aggregating the data into similar groups, the location module 333 can determine if the similarity is strong enough and/or there are enough routes in the grouping to determine that there is a route cluster... Then, metadata about the route clusters may be generated, in step 1124...”;
Where the location module 333, implemented by a processor, stores the routes, metadata, and similar route clusters in navigation source 356 (generate a database comprising the predicted travel patterns)).

Although Cox discloses the use of a transceiver in a vehicle to send data over a network, Cox fails to explicitly disclose a transceiver configured to receive data, the limitation bolded for emphasis.
However, in the same field of endeavor, Herbach teaches:
[a] transceiver [configured to receive data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location];
(Herbach, FIG. 1: (104); FIG. 2: (204); FIG. 3A; FIG. 3B; FIG. 4: (402); ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096];
¶[0048]: “GPS 122 may include a transceiver operable to provide information regarding the position of vehicle 100 with respect to the Earth. IMU 124 may have a configuration that uses one or more accelerometers and/or gyroscopes and may sense position and orientation changes of vehicle 100 based on inertial acceleration. For example, IMU 124 may detect a pitch and yaw of the vehicle 100 while vehicle 100 is stationary or in motion”;
¶[0103]: “...the vehicle control system may transmit audio data to the computing system. The audio data may correspond to sounds, voices, and other noises captured within the interior of the vehicle by one or more microphones. As such, the computing system may receive the audio data with or without corresponding images”;
¶[0104]: “...the computing system may also receive other types of information (e.g., different sensor measurements) from the vehicle control system”;
¶[0131]: “...the computing system may also provide assistance with identifying one or more passengers occupying the vehicle when requested by the vehicle control system. For instance, the computing system may utilize software that can compare images of passengers to a database containing images of potential passengers in order to identify one or multiple passengers...”;
¶[0143]: “...The information may convey the presence of multiple passengers based on different voices captured by microphones 510”;
Where remote computing system 302 and server computing system 306, implemented as computing system 350, both contain transceivers ([a] transceiver) and perform the method of FIG. 4 based on ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096], and where the computing system receives images to identify one or more passengers occupying the vehicle ([configured to receive data indicative of at least one of passenger information]), receives audio data to determine the presence of multiple passengers ([vehicle occupancy]), and receives other sensor data from the vehicle such as pitch and yaw of the vehicle when the vehicle is stationary or in motion ([vehicle status]), and position of the vehicle ([and vehicle location])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Cox with the features taught by Herbach because “...Whether operating as part of a vehicle-sharing fleet or independently, a vehicle capable of autonomous or semi-autonomous operation may encounter some situations where a vehicle control system of the vehicle requires additional assistance” (Herbach, ¶[0023]) and “...The remote computing system may enable a human operator to provide this support in near real-time or less frequently than real-time” (Herbach, ¶[0086]). That is, sending the vehicle information over the network to be received by a transceiver at a remote computing system allows a human operator to provide support to the vehicle. 


Regarding claim 2, Cox and Herbach teach the system of claim 1. Cox further discloses:
[...] receive audio data indicative of passenger information from a voice recognition device configured to record and transmit audio data, and wherein the processor is configured to extrapolate passenger information from the audio data.
(Cox, FIG. 3A: 356A; FIG. 9A-D; 10A-B; FIG. 11;
¶[0092]: “The audio sensors 321 may be configured to receive audio input from a user of the vehicle 100. The audio input from a user may correspond to voice commands, conversations detected in the vehicle 100, phone calls made in the vehicle 100, and/or other audible expressions made in the vehicle 100. Audio sensors 321 may include, but are not limited to, microphones...”;
¶[0167]: “...The sensor data used to determine the identity of the driver or passenger(s) may include data for... voice recognition... The identification or recognition information may then identify the driver and/or passenger(s) as part of the context and may be stored in fields 1060, 1064”;
¶[0171]: “The location module 333 may then store, in step 1112, the route information gathered in step 1108. Thus, any information, as described in conjunction with data structures with data structures 908, 932, 1004, and/or 1036, may be stored by the location module 333 in the maps database 335 and/or the navigation source 356...”;
Where the vehicle detects audio input from a user in the vehicle using microphones ([...] receive audio data indicative of passenger information from a voice recognition device configured to record and transmit audio data) and where the location module 333, implemented by a processor (and wherein the processor), uses voice recognition to determine the identity of the driver and passengers from the audio data (is configured to extrapolate passenger information from the audio data)).

Additionally, Herbach further teaches:
wherein the transceiver is configured to [receive audio data indicative of passenger information from a voice recognition device configured to record and transmit audio data, and wherein the processor is configured to extrapolate passenger information from the audio data].  
(Herbach, FIG. 1: (104); FIG. 2: (204); FIG. 3A; FIG. 3B; FIG. 4: (402); ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096]; (transceiver);
¶[0103]: “...the vehicle control system may transmit audio data to the computing system. The audio data may correspond to sounds, voices, and other noises captured within the interior of the vehicle by one or more microphones...”;
¶[0143]: “...microphones 510 positioned in the interior of vehicle 200 may capture audio that occurs inside vehicle 200, including voices of passengers or other audio (e.g., a passenger turns on music at multimedia system 506). The information may convey the presence of multiple passengers based on different voices captured by microphones 510”;
Where the computing system, including the transceiver (wherein the transceiver), receives audio data corresponding to voices captured within the vehicle (is configured to [receive audio data indicative of passenger information]) from one or more microphones, transmitted from the vehicle control system ([from a voice recognition device configured to record and transmit audio data]), and where the computing system determines the audio information indicates the presence of multiple passengers ([and wherein the processor is configured to extrapolate passenger information from the audio data])).


Regarding claim 5, Cox and Herbach teach the system of claim 2. Cox further teaches:
wherein the processor is configured to extrapolate passenger information comprising an amount of passengers within the vehicle from the audio data.  
(Cox, FIG. 3A: 356A; FIG. 9A-D; 10A-B; FIG. 11;
¶[0092]: “The audio sensors 321 may be configured to receive audio input from a user of the vehicle 100. The audio input from a user may correspond to voice commands, conversations detected in the vehicle 100, phone calls made in the vehicle 100, and/or other audible expressions made in the vehicle 100. Audio sensors 321 may include, but are not limited to, microphones...”;
¶[0167]: “The number of passengers 1056 describes the number of people in the vehicle 100 including or excluding the driver... The sensor data used to determine the identity of the driver or passenger(s) may include data for... voice recognition... The identification or recognition information may then identify the driver and/or passenger(s) as part of the context and may be stored in fields 1060, 1064”;
¶[0171]: “The location module 333 may then store, in step 1112, the route information gathered in step 1108. Thus, any information, as described in conjunction with data structures with data structures 908, 932, 1004, and/or 1036, may be stored by the location module 333 in the maps database 335 and/or the navigation source 356...”;
Where the location module 333, implemented by a processor (wherein the processor), uses voice recognition to determine the identity of the driver and passengers, including a number of passengers, from the audio data (is configured to extrapolate passenger information comprising an amount of passengers within the vehicle from the audio data)).


Regarding claim 6, Cox and Herbach teach the system of claim 1. Herbach further teaches:
wherein the transceiver is configured to receive data indicative of vehicle occupancy from one or more IoT sensors configured to detect one or more passengers, and wherein the processor is configured to extrapolate an amount of passengers within the vehicle from the data.  
(Herbach, FIG. 1: (104); FIG. 2: (204); FIG. 3A; FIG. 3B; FIG. 4: (402); ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096]; (transceiver);
¶[0130]: “...method 400 may further involve receiving sensor data from a tactile sensor that may indicate the presence of a passenger inside the vehicle. For instance, the computing system or the vehicle control system may receive sensor data indicating use of one or multiple seatbelts or measurements from tactile sensors positioned in the seats. As such, the sensor data can be used to confirm whether or not the current occupancy inside the vehicle meets a desired occupancy”;
¶[0146]: “The seats of vehicle 200 include tactile sensors 608 that may measure the presence of passengers in vehicle 200. In some instances, tactile sensors 608 may provide information that indicates weights of passengers, which may help assist a remote human operator to determine additional information about the passengers (e.g., whether a passenger is an adult or child)... the vehicle control system may predict the number of passengers currently occupying vehicle 200 based on the number of seats detecting passengers using tactile sensors 608”;
Where the computing system, including the transceiver (wherein the transceiver), receives vehicle occupancy information based on sensor data (is configured to receive data indicative of vehicle occupancy) from tactile sensors in the seats of the vehicle (from one or more IoT sensors configured to detect one or more passengers), and where the computing system determines the number of passengers currently occupying the vehicle (and wherein the processor is configured to extrapolate an amount of passengers within the vehicle) from the tactile sensors 608 in the seats (from the data)).


Regarding claim 7, Cox and Herbach teach the system of claim 6. 
wherein the one or more IoT sensors comprises one or more seat sensors configured to detect the one or more passengers.  
(Herbach, FIG. 1: (104); FIG. 2: (204); FIG. 3A; FIG. 3B; FIG. 4: (402); ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096]; (transceiver);
¶[0130]: “...method 400 may further involve receiving sensor data from a tactile sensor that may indicate the presence of a passenger inside the vehicle. For instance, the computing system or the vehicle control system may receive sensor data indicating use of one or multiple seatbelts or measurements from tactile sensors positioned in the seats. As such, the sensor data can be used to confirm whether or not the current occupancy inside the vehicle meets a desired occupancy”;
¶[0146]: “The seats of vehicle 200 include tactile sensors 608 that may measure the presence of passengers in vehicle 200. In some instances, tactile sensors 608 may provide information that indicates weights of passengers, which may help assist a remote human operator to determine additional information about the passengers (e.g., whether a passenger is an adult or child)... the vehicle control system may predict the number of passengers currently occupying vehicle 200 based on the number of seats detecting passengers using tactile sensors 608”;
Where the computing system receives vehicle occupancy information based on sensor data from tactile sensors 608 in the vehicle seats (wherein the one or more IoT sensors comprises one or more seat sensors) configured to detect a number of passengers (configured to detect the one or more passengers)).


Regarding claim 8, Cox and Herbach teach the system of claim 1. Herbach further teaches:
wherein the transceiver is configured to receive data indicative of vehicle status from one or more sensors operatively coupled to the vehicle, and wherein the processor is configured to extrapolate vehicle status from the data.  
(Herbach, FIG. 1: (104); FIG. 2: (204); FIG. 3A; FIG. 3B; FIG. 4: (402); ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096];
¶[0048]: “GPS 122 may include a transceiver operable to provide information regarding the position of vehicle 100 with respect to the Earth. IMU 124 may have a configuration that uses one or more accelerometers and/or gyroscopes and may sense position and orientation changes of vehicle 100 based on inertial acceleration. For example, IMU 124 may detect a pitch and yaw of the vehicle 100 while vehicle 100 is stationary or in motion”;
¶[0104]: “...the computing system may also receive other types of information (e.g., different sensor measurements) from the vehicle control system”;
Where the computing system, including a transceiver (wherein the transceiver), performs the method of FIG. 4 based on ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096], and receives other sensor data from IMU 124 on the vehicle (is configured to receive data indicative of vehicle status from one or more sensors operatively coupled to the vehicle), where the computing system determines the data indicates pitch and yaw of the vehicle when the vehicle is stationary or in motion (and wherein the processor is configured to extrapolate vehicle status from the data)).


Regarding claim 9, Cox and Herbach teach the system of claim 8. Herbach further teaches:
wherein the processor is configured to extrapolate vehicle status comprising motion of the vehicle from the data.  
(Herbach, FIG. 1: (104); FIG. 2: (204); FIG. 3A; FIG. 3B; FIG. 4: (402); ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096];
¶[0048]: “GPS 122 may include a transceiver operable to provide information regarding the position of vehicle 100 with respect to the Earth. IMU 124 may have a configuration that uses one or more accelerometers and/or gyroscopes and may sense position and orientation changes of vehicle 100 based on inertial acceleration. For example, IMU 124 may detect a pitch and yaw of the vehicle 100 while vehicle 100 is stationary or in motion”;
¶[0104]: “...the computing system may also receive other types of information (e.g., different sensor measurements) from the vehicle control system”;
Where the computing system determines the data indicates pitch and yaw of the vehicle when the vehicle is stationary or in motion (wherein the processor is configured to extrapolate vehicle status comprising motion of the vehicle from the data)).


Regarding claim 10, Cox and Herbach teach the system of claim 9. Herbach further teaches:
wherein the vehicle status indicates that the vehicle is stopped.  
(Herbach, FIG. 1: (104); FIG. 2: (204); FIG. 3A; FIG. 3B; FIG. 4: (402); ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096];
¶[0048]: “GPS 122 may include a transceiver operable to provide information regarding the position of vehicle 100 with respect to the Earth. IMU 124 may have a configuration that uses one or more accelerometers and/or gyroscopes and may sense position and orientation changes of vehicle 100 based on inertial acceleration. For example, IMU 124 may detect a pitch and yaw of the vehicle 100 while vehicle 100 is stationary or in motion”;
¶[0104]: “...the computing system may also receive other types of information (e.g., different sensor measurements) from the vehicle control system”;
Where the computing system determines the data indicates pitch and yaw of the vehicle when the vehicle is stationary (wherein the vehicle status indicates that the vehicle is stopped)).


Regarding claim 11, Cox and Herbach teach the system of claim 10. Cox further discloses:
wherein the processor is configured to extrapolate vehicle status comprising duration of the stop from the data.  
(Cox, FIG. 3A: 356A; FIG. 9A-D; 10A-B; FIG. 11;
¶[0139]: “...The trip data structure can include one or more of, but is not limited to, a trip identifier 912, latitudes 916 and longitudes 920 (which may designate the route of the trip), a date and/or timestamp 924, a start and stop locations 928...”;
¶[0171]: “... the location module 333 can determine a route was driven based upon the vehicle 100 starting a trip (starting to move) and then stopping at some destination. A stop may be determined by a predetermined amount of time at which the vehicle 100 loiters at a location and/or based on the driver turning off the vehicle 100... The location module 333 stores the data structures 908, 932, 1004, and/or 1036 into memory 344 for later use as maps data 335 or may store the information at an external source 356”; 
Where the location module 333, implemented by a processor (wherein the processor), determines locations and timestamps of starts and stops of the vehicle, shown in FIG 9B, based on motion of the vehicle (is configured to extrapolate vehicle status) and an amount of time the vehicle loiters at a location (comprising duration of the stop from the data)).


Regarding claim 12, Cox and Herbach teach the system of claim 8. Herbach further teaches:
wherein the processor is configured to extrapolate vehicle status comprising door status from the data.  
(Herbach, FIG. 1: (104); FIG. 2: (204); FIG. 3A; FIG. 3B; FIG. 4: (402); ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096];
¶[0104]: “...the computing system may also receive other types of information (e.g., different sensor measurements) from the vehicle control system”;
¶[0149]: “Door handle sensors 704 may detect the hand of passengers that open the doors of vehicle 200 to enter. Vehicle 200 may similarly include door handle sensors positioned on the interior handles of the doors...”;
Where the computing system determines the data indicates a door of the vehicle was opened from the outside or the inside of the vehicle (wherein the processor is configured to extrapolate vehicle status comprising door status from the data)).


Regarding claim 13, Cox and Herbach teach the system of claim 1. Herbach further teaches:
wherein the transceiver is configured to receive data indicative of vehicle location from a GPS system, and wherein the processor is configured to extrapolate location type from the data.  
(Herbach, FIG. 1: (104); FIG. 2: (204); FIG. 3A; FIG. 3B; FIG. 4: (402); ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096];
¶[0048]: “GPS 122 may include a transceiver operable to provide information regarding the position of vehicle 100 with respect to the Earth. IMU 124 may have a configuration that uses one or more accelerometers and/or gyroscopes and may sense position and orientation changes of vehicle 100 based on inertial acceleration. For example, IMU 124 may detect a pitch and yaw of the vehicle 100 while vehicle 100 is stationary or in motion”;
¶[0104]: “...the computing system may also receive other types of information (e.g., different sensor measurements) from the vehicle control system”;
¶[0123]: “...For instance, in a situation where a passenger preordered the vehicle to transport three passengers total from a pickup location to a target destination, the desired occupancy may require that three passengers are located within the vehicle prior to the vehicle executing an autonomous operation”;
Where the computing system, including a transceiver (wherein the transceiver), performs the method of FIG. 4 based on ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096], and receives other sensor data such as location from the GPS 122 on the vehicle (is configured to receive data indicative of vehicle location from a GPS system), where the computing system determines the a pickup location and a target destination, i.e. a location type (and wherein the processor is configured to extrapolate location type from the data)).


Regarding claim 14, Cox and Herbach teach the system of claim 1. Herbach further teaches:
wherein the transceiver is configured to receive data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location during predetermined vehicle events.  
(Herbach, FIG. 1: (104); FIG. 2: (204); FIG. 3A; FIG. 3B; FIG. 4: (402); ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096];
¶[0103]: “...the vehicle control system may transmit audio data to the computing system. The audio data may correspond to sounds, voices, and other noises captured within the interior of the vehicle by one or more microphones. As such, the computing system may receive the audio data with or without corresponding images”;
¶[0143]: “...microphones 510 positioned in the interior of vehicle 200 may capture audio that occurs inside vehicle 200, including voices of passengers... The information may convey the presence of multiple passengers based on different voices captured by microphones 510”;
¶[0149]: “Door handle sensors 704 may detect the hand of passengers that open the doors of vehicle 200 to enter. Vehicle 200 may similarly include door handle sensors positioned on the interior handles of the doors. Proximity sensor 706 is shown positioned at a base of vehicle 200 proximate to the ground... interior cameras and microphones may be configured to capture images and audio in response to door handle sensors 704 or proximity sensor 706 detecting a passenger entering or exiting vehicle 200”;
Where the computing system, including a transceiver (wherein the transceiver), performs the method of FIG. 4 based on ¶[0075]; ¶[0080]; ¶[0085]; ¶[0090]; ¶[0096], and receives audio information that indicates the presence of multiple passengers (is configured to receive data indicative of at least one of passenger information, vehicle occupancy, vehicle status, and vehicle location), when the computing system determines a passenger is entering or exiting the vehicle (during predetermined vehicle events)).


Regarding claim 15, Cox and Herbach teach the system of claim 1. Cox further discloses:
wherein the determined travel patterns comprise passenger pick-up and drop-off.  
(Cox, FIG. 8; FIG. 9A-D; FIG. 12;
¶[0136]: “...From the point of origin 804, the user may have traveled, in the past, to one of several locations. For example, the user may have traveled to their job at a factory 808, to a school 812 to drop off children...”;
¶[0137]: “...Based on this context information, the vehicle 100 can determine a predicted route based on the context of the current driving situation... the prediction of a route can be based on time of day, who's in the vehicle, and other information...”;
¶[0178]: “The location module 333 may then use this current context information to correlate the current context with metadata of one or more of the route clusters, in step 1216. As explained previously, the context may be compared to metadata of one or more trip cluster(s) 978 and/or information of the underlying trips stored in data structures 908, 932, 1004, and/or 1036. When a similarity or correlation is made that the current driving context is the same as or similar to one of the trip clusters, the location module 333 can obtain that route information for the trip cluster 978”;
¶[0179]: “The highest-ranked route 908 or route cluster 978 may be used as a predicted route. As such, the location module 333 can suggest the best route based on the correlations, in step 2020...”;
Where the location module 333, implemented by a processor, predicts the route based on the vehicle start/stop time and location, shown in FIG. 9B, and the number of passengers and identity of passengers, shown in FIG. 9C, such that the predicted routes include the vehicle stopping at a certain location, at a certain time, to increase the number of passengers with a specific identity, i.e. a predicted pick up location (wherein the determined travel patterns comprise passenger pick-up) and dropping off children at school 812 (and drop-off)).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cox and Herbach as applied to claim 2, above, and in further view of LEE HYEON CHAE (Translation of KR 20170025017 A, Apparatus And Method For Transmitting Emergency Call), henceforth known as Lee.

Regarding claim 3, Cox and Herbach teach the system of claim 2. The combination of Cox and Herbach fails to explicitly teach the limitations of claim 3 as a whole.
However, in the same field of endeavor, Lee teaches:
wherein the processor is configured to extrapolate passenger information comprising an age range of one or more passengers within the vehicle from the audio data.  
(Lee, 
Page 12: “...the emergency rescue request apparatus 300 includes a voice information obtaining unit 310, a passenger information calculating unit 320, an accident occurrence determining unit 330, a passenger information transmitting unit 340, a power supply unit 350, And a main control unit 360.
...The main control unit 360 controls the overall operation of each configuration of the emergency rescue request apparatus 300... the ECU can serve as the main control unit 360...
The voice information obtaining unit 310 performs a function of obtaining voice information in the vehicle. The voice information obtaining unit 310 corresponds to the voice recognition unit 110...”;
Page 13: “The occupant information calculation unit 320 can further calculate the sex of the occupant and the age of the occupant based on the voice information...”;
Where the emergency rescue request apparatus 300, implemented by an ECU (wherein the processor) determines an age of the occupants in the vehicle (is configured to extrapolate passenger information comprising an age range of one or more passengers within the vehicle) based on voice information (from the audio data); see pages 7 and 9 for details on voice recognition unit 110 recognizing individual passengers of the vehicle and their ages).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Cox and Herbach with the feature of determining the age of the occupants of a vehicle of Lee because “...In case of a car accident, it is necessary to know the exact number of the passengers who boarded the accident car and respond to the rescue” (Lee, Page 3). That is, knowing the occupants and their age allows for better emergency response in the case of a car accident.


Regarding claim 4, Cox and Herbach teach the system of claim 2. The combination of Cox and Herbach fails to explicitly teach the limitations of claim 4 as a whole.
However, in the same field of endeavor, Lee teaches:
wherein the processor is configured to extrapolate passenger information comprising a gender of one or more passengers within the vehicle from the audio data.  
(Lee, 
Page 12: “...the emergency rescue request apparatus 300 includes a voice information obtaining unit 310, a passenger information calculating unit 320, an accident occurrence determining unit 330, a passenger information transmitting unit 340, a power supply unit 350, And a main control unit 360.
...The main control unit 360 controls the overall operation of each configuration of the emergency rescue request apparatus 300... the ECU can serve as the main control unit 360...
The voice information obtaining unit 310 performs a function of obtaining voice information in the vehicle. The voice information obtaining unit 310 corresponds to the voice recognition unit 110...”;
Page 13: “The occupant information calculation unit 320 can further calculate the sex of the occupant and the age of the occupant based on the voice information...”;
Where the emergency rescue request apparatus 300, implemented by an ECU (wherein the processor) determines the sex of the occupants in the vehicle (is configured to extrapolate passenger information comprising a gender of one or more passengers within the vehicle) based on voice information (from the audio data); see pages 7 and 9 for details on voice recognition unit 110 recognizing individual passengers of the vehicle and their genders).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Cox and Herbach with the feature of determining the gender of the occupants of a vehicle of Lee because “...In case of a car accident, it is necessary to know the exact number of the passengers who boarded the accident car and respond to the rescue” (Lee, Page 3). That is, knowing the occupants and their age allows for better emergency response in the case of a car accident.


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cox and Herbach as applied to claim 1, above, and in further view of Pandit et al. (US 10573184 B1), henceforth known as Pandit.

Regarding claim 16, Cox and Herbach teach the system of claim 1. The combination of Cox and Herbach fails to teach the limitations of claim 16 as a whole.
However, in the same field of endeavor, Pandit teaches:
wherein the processor is further configured to generate an alert if the determined travel pattern deviates from the predicted travel patterns.  
(Pandit, FIG. 3; FIG. 5; FIG. 6;
Col 2, lines 28-32: “...For example, a passenger's mobile device can alert the passenger if the route taken by the driver of the vehicle (e.g., autonomous or non-autonomous vehicle) exceeds a predetermined threshold deviation...”;
Col 10, lines 1-13: “Security component 111 calculates a predicted route (step 504)...
Security component 111 calculates a route deviation against a threshold (decision block 506). In an alternate embodiment, security component 111 through PDT module component 113 calculates the route deviation value against the predicted route and compares the calculated deviation value against a predefined threshold. If security component 111 determines the deviation value exceeds the threshold (“YES” branch, decision block 506), then security component 111 notifies the passenger of the deviation (step 508)”;
Col 11, lines 23-27: “...Program instructions and data used to practice embodiments of the present invention, e.g., security component 111 and database 116, can be stored in persistent storage 608 for execution and/or access by one or more of the respective processor(s) 607 of security server 110 via memory 606.”;
Where security component 111, implemented by a processor executing program instructions stored in memory (wherein the processor), notifies the passenger of the vehicle (is further configured to generate an alert) if the route deviates from the predicted route (if the determined travel pattern deviates from the predicted travel patterns)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Cox and Herbach with the features of Pandit because “...electronic devices can improve a passenger's travel safety based on detecting security threats and proactively sending notifications to the passenger or to other individuals identified by the passenger” (Pandit, Col 2, lines 22-25).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cox as applied to claim 17, above, and in further view of Pandit et al. (US 10573184 B1), henceforth known as Pandit.

Regarding claim 20, Cox discloses the method of claim 17. Cox fails to disclose the limitations of claim 20 as a whole.
However, in the same field of endeavor, Pandit teaches:
further comprising generating an alert based on the determined travel pattern deviating from the predicted travel patterns.
(Pandit, FIG. 3; FIG. 5; FIG. 6;
Col 2, lines 28-32: “...For example, a passenger's mobile device can alert the passenger if the route taken by the driver of the vehicle (e.g., autonomous or non-autonomous vehicle) exceeds a predetermined threshold deviation...”;
Col 10, lines 1-13: “Security component 111 calculates a predicted route (step 504)...
Security component 111 calculates a route deviation against a threshold (decision block 506). In an alternate embodiment, security component 111 through PDT module component 113 calculates the route deviation value against the predicted route and compares the calculated deviation value against a predefined threshold. If security component 111 determines the deviation value exceeds the threshold (“YES” branch, decision block 506), then security component 111 notifies the passenger of the deviation (step 508)”;
Col 11, lines 23-27: “...Program instructions and data used to practice embodiments of the present invention, e.g., security component 111 and database 116, can be stored in persistent storage 608 for execution and/or access by one or more of the respective processor(s) 607 of security server 110 via memory 606.”;
Where security component 111, implemented by a processor executing program instructions stored in memory (wherein the processor), notifies the passenger of the vehicle (is further configured to generate an alert) if the route deviates from the predicted route (if the determined travel pattern deviates from the predicted travel patterns)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Cox with the features of Pandit because “...electronic devices can improve a passenger's travel safety based on detecting security threats and proactively sending notifications to the passenger or to other individuals identified by the passenger” (Pandit, Col 2, lines 22-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dufford (US 20170232915 A1) discloses a system including one or more external databases connected through a network to a vehicle. The vehicle includes a navigation unit for obtaining navigational map information, one or more sensors that monitor an environment of the vehicle, a memory to store a route history, a plurality of comfort adjustable vehicle components and an electronic control unit (ECU) that is coupled to at least the navigation unit, the one or more sensors, and the plurality of comfort adjustable vehicle component. The ECU may determine a predicted route set and one or more predicted ride interruption event based on the navigational map information, vehicle information and a route history. 
Dudar et al. (US 20190178664 A1) discloses methods and apparatus for on-demand fuel. An example method includes predicting, by executing an instruction with a processor, a vehicle usage event for a vehicle. The predicted vehicle usage event is associated with a fuel amount. The example method includes comparing a fuel level of the vehicle and the fuel amount. The example method includes automatically generating, via the processor, a refuel request for the vehicle based on the comparison and transmitting the refuel request to a mobile device. The refuel request is to be viewable via a user interface at the mobile device.
Tzamaloukas et al. (US 20040073361 A1) discloses an enhanced mobile communication device that communicates directly with other enhanced mobile communication devices in an ad-hoc mode over a wireless medium. In a transportation application, the packets comprise vehicle traffic congestion update information. The device maintains a traffic database and a map database. Traffic congestion update information is exchanged with other devices. Routes through the map from a source or current position of the device to a destination are computed according to an analysis of the traffic database.
Rathi et al. (US 20140142948 A1) discloses systems, methods, and computer program products directed to in-vehicle context formation. Data from one or more sources associated with a vehicle may be received. Context information may be identified, based upon, at least in part, the received data. Audio captured from the vehicle may be received. The context information may be processed based upon, at least in part, at least one of the data from the one or more sources or the received audio.
Ramic et al. (US 20200068400 A1) discloses a digital assistant application that receives sensor signals from sensors installed in a vehicle and determines an entry event into the vehicle. The digital assistant application can receive, responsive to the entry event into the vehicle, a plurality authentication input signals from a plurality of sensors associated with the vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0800-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668